By the Court

Lumpkin, J.,
delivering the opinion.
Mary E. Roberts, a minor, intermarried with Pinckney G. Head in August, 1854, against the wishes of her mother and guardian. She owned three negroes, Charles, Lucy and child, Florida, which were then hired out by the guardian, Isaac M. Young, during the year 1854. At the end of that year, and before the negroes came into possession of Head, the husbaud, he by a suitable and sufficient instrument in writing settled said negroes upon his wife during his nuptial life, and upon her children, should she have any, remainder in fee, and in default of offspring, to the relatives of his said wife. Head contracted a debt in 1856, which was sued to judgment, and levied upon these negroes, and the question is, *632are they liable for Head’s debts, or are they protected by the settlement ?
The wife was entitled to a reasonable support and maintenance out of this property, and especially as she was a minor, and married without the consent and against the wishes of her guardian. A Court of Equity would have decreed it to her. The husband might voluntarily do what he would have been compelled to do by a Court of Equity... Before he came into possession of the property and before his marital rights attached, he made the settlement. Being two years before the debt was contracted, had he been in possession of the. property, it would have made no difference. Equity Rep., 86.
And this trust being the act of the husband himself, and' he being the trustee, it must be .a separate estate, or the words are nugatory. Steely vs. Steel, Iredell Eq., 1 Leading Cases in Equity, 413; Hill on Trustees, 421; 3 Adkins, 399.
But it is said the paper made by Head was not recorded withing three months from the execution thereof, in the county of the husband’s residence, and therefore can not have any foree or effect against a bona fide creditor without! notice. (Cobb, 180.)
By reference to the Act of 1847, it will readily be seen that it does not apply to this case. That statute applies “to marriage agreements or, settlements.” This is neither; but a voluntary settlement of the wife’s equity. Suppose this settlement had been made under a decree of the Court of Equity. It will not be pretended that that decree would have to be recorded in the county of the husband’s residence.
Neither is this paper, which is a substitute for it. Suppose the father, or any friend of the married woman, were to make a post-nuptial settlement upon the wife, the terms of the law clearly does not apply to such a case. And if the Legislature wishes the act to be more comprehensive in its provisions, let them say so. As it now stands, it only applies to “ marriage agreements or settlements,” and this is neither the one nor the other.
Let the judgment be affirmed.